 DIC ISIONS OF NATIONAL LABOR RELATIONS BOARI)Interpace Corporation, Lock Joint Products Divisionand Terrance M. Melanson and InternationalUnion of Operating Engineers, Local No. 25, AFL-CIO. Cases 12-CA 7759, 12-CA-7793, 12 CA7842, and 12 RC 5339September 27, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESD)AI.IOn June 6, 1978, Administrative Law Judge RobertC. Batson issued the attached Decision in this pro-ceeding. Thereafter. Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order. as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low. and hereby orders that the Respondent,Interpace Corporation, Lock Joint Products Division,Lacoochee, Florida, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified:i Respondent has excepted to certain credibilis findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative law Judge's resolutions vwith respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard DrO' Wall Products, Inc., 91 NLRB 544(19501, enfd. 188 F 2d 362 (C(A. 3, 1951). we have carefully examined therecord and find noi basis for reversing his findings.In sec. IIl, B. of his Decision, the Administrative Law Judge states thatRespondent did not on an) occasion pay supervisors pay to its acting super-visors. The record, however, indicates that on at least one occasion employeeKenneth Smith worked for I month during 1977 and received supervisorspay. This error, however, does not affect the results of our decision.The Administrative Law Judge in part 111, H, of his Decision found thatPlant Manager Abrams did not cause the union activities of' Respondent'semployee to be placed under surveillance, as alleged in the complaint. In theabsence of exceptions thereto. this finding is adopted profirmra.2 The Administrative Law Judge recommended a broad cease-and-desistOrder to remedy Respondent's violations of Sec. 8(a)(1) olf the Act. We donot agree that a broadly restrictive cease-and-desist order is warranted in thiscase in view of the nature of the violations herein, and the lack of' anyevidence demonstrating that Respondent has a proclivity to violate the Act.or has been involved in similar conduct in the past, or is likely to engage insuch conduct in the future. Accordingly, we find that a broad remedial Orderis inappropriate in this case. Phillips Industrial Components, Inc., a wholtv-owned subsidiarv of Phillips Industrie., Inc., 216 NI.RB 885 (1975: V L R.B.v. .4llis-(halmerr Corporation, 563 F 2d 674 (C.A. 5, 1977).1. Substitute the following for l(f):"(f) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed them by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.Ir Is ORDE)RED that the complaint be dismissed in-sofar as it alleges unfair labor practices not foundherein.II IS F UR 11IR K ORDERED that the election conductedon September 1 and 2, 1977, in Case 12-RC 5339 be,and the same hereby is, set aside, and that said casebe, and hereby is, remanded to the Regional Directorfor Region 12 to conduct a new election pursuant tothe following.[Direction of Second Election and Excelsior foot-note omitted from publication.]APPENDIXNoince To EMPI.OYEESPO)S I ED BY ORDER OF I HI:NAIVIONAL LABOR REII.AIIONS BOARDAn Agencv of the United States GovernmentThe National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or assist unions of theirchoosingTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all of these things.WE W'lll. NOI question our employees abouttheir union activity or the union activity of otheremployees.WE wli.ii NOI threaten our employees that wewill withhold wage increases and/or holidays orother benefits if they engage in activities on be-half of the Union.WE, WIL.L NOT threaten our employees thatthey will be discharged for engaging in activitieson behalf of the Union.WE VVll .NOT create the impression of surveil-lance of our employees' union activities.WE WIL1. NOT maintain in effect, enforce, orapply any rule or regulation which prohibits ouremployees from distributing literature or solicit-ing for any union in the nonworking areas of ourplant during their nonworking time.WE Wi.L. NOT in any like or related mannerinterfere with, restrain, or coerce our employees238 NLRB No. 89560 INTERPACE CORPORATIONin the exercise of their Section 7 rights under theNational Labor Relations Act, as amended.WE Wllil. hereby rescind and vacate our plantrule 9. as the same appears in the EmployeeHandbook, and as modified by the Notice toEmployees posted in the plant on or about June28, 1977, to the extent that it prohibits employeesfrom soliciting or distributing literature in non-work areas of the plant during their nonworkingtime without the prior consent of a company of-ficial.INIERPA(CE CORPORATION, LO(cK JOINIPRolD)CTrs DIVISIONDECISIONSIAIIMtNI OF 111E CASkROBI Rr C. BAl'SON, Administrative Law Judge: Thisconsolidated proceeding under the National Labor Rela-tions Act, as amended. 29 U.S.C. Sec. 151, ei seq. (hereinthe Act) came to hearing at Dade City. Florida. on October25 and 26, 1977.' The charge in Case 12 CA 7759 was filedby Terrance M. Melanson. an individual, on June 14(amended July I1) and complaint thereon issued on July25. The charge in Case 12-CA 7793 was filed on July 14(amended July 21 and August 21 and in Case 12 ('A 7842on August 31, by International Union of Operating Engi-neers. Local No. 25. AFL CIO, herein the Union. and anamendment to complaint and a consolidated complaint is-sued thereon on August 16 and October 7. respectively. al-leging that Interpace Corporation, Lock Joint Products Di-vision, herein the Respondent, had violated Section 8(a)(1)of the Act. On October 4, the Regional Director for Region12 (Tampa, Florida) issued an Order directing hearing onobjections in Case 12-RC-5339 and consolidating cases. Atthe hearing the complaints were further amended to addadditional 8(a)( ) allegations.In substance the complaints, as amended. allege that Re-spondent, by its various supervisors and agents. during theperiod of June I through September 4, interrogated its em-ployees concerning their union activities: threatened its em-ployees to withhold wage increases to discourage supportfor the Union; threatened its employees with discharge forsupporting the Union; created the impression that its em-ployees' union activities were under surveillance; and in-structed supervisors to engage in surveillance of such unionactivities. It is also alleged that Respondent maintained andgave effect to an invalid no-solicitation, no-distributionrule. The General Counsel and the Charging Party contendthat all such conduct occurring between July 12 (the peti-tion filing date) and September 2 (the date of the election)warrants the setting aside of the election and the directionof a second election.Placed in issue by the complaints and Respondent's an-swer is the supervisors or agency status of leadman JamesC. Johnson. during the period June 4 through June 18.1 All dates and months hereafter are 1977 unless otherwise indicated.All issues were fully litigated at the hearing; all partiesparticipated throughout by counsel and were afforded fullopportunity to present evidence and arguments and to filebrief. Briefs have been received from counsel for the Gen-eral Counsel and Respondent.Upon the entire record, including careful considerationof' briefs, and my observation of the testimonial demeanorof the witnesses testifying under oath, and upon substantialreliable evidence. I make the following:FINDIN(,S ANI) CONCI.t'SI(ONSi. lt11 B 'SINt :SS ()1- RESPI()NIINIRespondent. a Delaware corporation, licensed to do busi-ness in the State of Florida, maintains a manufacturing fa-cility and office at Lacoochee. Florida (the only facility hereinvolved) where it is, and has been at all times materialherein, engaged in the manufacture and sale of pretestedconcrete pipe for water and waste water transmission, dis-tribution, and disposal. During the 12-month period imme-diately preceeding issuance of the amended consolidatedcomplaint, a representative period, Respondent purchasedand received goods and materials valued in excess of$50,000 at its I~acoochee, Florida, plant which were shippedto it from points located directly outside the State of Flor-ida. Respondent admits, and I find, that at all times mate-rial herein, it is. and was, an employer engaged in com-merce within the meaning of Section 2(2), (6). and (7) of theAct.II. TiF I ABOR OR(GANIZATI()ON IN()OI.EDRespondent admits, and I find, that International Unionof Operating Engineers. Local No. 25. AFL-CIO, is, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.111. IHE Al L.F(EGD UNFAIR LABOR PRACTICESA. Pertinent BackgroundOn May 18. Terrance Melanson contacted Union Repre-sentative Jack Stewart and obtained about 150 union au-thorization cards which he began distributing in the plantduring the first coffee break on June 2. The first day heobtained I signature; the second day, 7 signatures; andthroughout the campaign obtained employee signatures ona total of 47 cards.2On July 12, the Union filed the petitionin Case 12 RC 5339 and on August 5, the Regional Direc-tor for Region 12 approved a Stipulation for CertificationUpon Consent Election. The election was conducted onSeptember I and 2. which resulted in a tally of ballotsshowing that of approximately 110 eligible voters 48 validvotes were cast for, and 56 valid votes were cast against, thePetitioner. There were seven challenged ballots which werenot sufficient in number to affect the results of the election.The Petitioner timely filed objections to conduct affecting2 In his investigators affidavit Melanson states he obtained signatures on60 union authorization cards561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe results of the election (five in number) which are con-solidated herewith for hearing as well as the maintenance ofthe alleged invalid no-solicitation, no-distribution rule.B. Jo/hnson's StatusAs already noted, counsel for the General Counsel con-tends Johnson was a supervisor of Respondent betweenJune 4 and June 18, or in the alternative was an agent ofRespondent, acting on its behalf, while engaging in the al-leged misconduct. Respondent denies Johnson's supervisorystatus during this period but does not address the agencyissue.The uncontradicted facts are that Johnson had been em-ployed by Respondent for 4 years at the time of the hearing,the last 2 as leadman in the special shop (an admitted non-supervisory position), which is located in a separate build-ing from the main plant and has approximately 15 employ-ees.' The special shop supervisor is Willie "Cotton"Robinson. In 1976 and again in 1977. when Robinson tookhis 2 weeks' vacation. Johnson was placed "in charge" ofthe special shop during this absence.Robinson was on vacation from June 4 to June 18. 1977.On the last day he worked, June 3, he advised Johnson thathe would be "in charge" of the shop while he was gone.4Icredit Marcus Scroggins' testimony that on the last dayRobinson worked Robinson told him that Johnson wouldbe in charge during his vacation and that if Johnson neededany help in layout during his absence. Scroggins shouldassist him. About Thursday of the first week Robinson wason vacation. Plant Manager Al Abranis had a meeting withthe special shop employees concerning their complaintsabout the long hours which had been reported to him byJohnson, during the course of which he informed the em-ployees that during Robinson's absence Johnson had com-plete authority and that he, Abrams, would back Johnson100 percent.'With respect to the exercise of any of the pertinent au-thority which an individual must have to be a supervisorwithin the meaning of the Act. the record establishes thefollowing: On June 6. personnel administrator RodgerWhite summoned Johnson to his office and instructed himto tell employee Terrance Melanson not to leave his as-signed work station. These instructions were given pursuantto White's having learned there was union solicitation goingon in the plant. Johnson told Melanson that White had toldhim that Melanson had been trying to organize a union oncompany time and told him if he were sent anywhere in theplant during working time not to talk about the Union.,On Saturday. June II11. Melanson requested of JohnsonJohnson voted without challenge in the September I and 2 cletion.4 On direct examination Robinson denied telling Johnson he would he incharge of the shop or saying anything to him other than "goodbhe." ltow-ever. on cross-examination Robinson admitted to instructing Johnson withrespect to conducting safets meetings during his absence and that Johnsonwas in chairge ,l' the shop while he was gone.I credit the testimons of employees Melanson. Scrlggins, and UIm tothis event over the equivocal denial of Abrams who stated. "' don't believe Idid and don't believe I would havie had ains reason to,'I'he foregoing is hbased upon the credited testmilon? iA, Melansorn andWhite Johnison denied warning Melanson about union solicitlaion at aniltime. Such testimony is in conflict with his prehearing affidavit in which headmits to warning Melanson in ithat respectthat he be permitted time off to keep a doctor's appoint-ment. Johnson granted the time off stating that if he had tosee the doctor to "go on." On Monday, June 13, Melansondid not report to work. Johnson reported Melanson's ab-sence to White in the personnel office and observed thatMelanson had been absent often. An inspection of Melan-son's attendance record disclosed that his unexcused ab-sence that day made three such unexcused absences in a 60-day period which, under Respondent's absentee rules, war-ranted a 3-day suspension. Because of the union activityand Melanson's involvement therein, White and Johnsonconsulted Plant Manager Abrams before imposing the 3-day suspension. On Tuesday, June 14, Melanson reportedfor work and was greeted by Johnson who told him "I haveto give you 3 days off but it has nothing to do with me. Itdid not come from me, it came from the head office." Onthe same day White. in his own handwriting, prepared awritten warning notice imposing the 3-day suspension andgave it to Johnson who signed it as department supervisorand presented it to Melanson upon his return to swork onJune 17.Johnson, who was called as a witness by Respondent.testified on cross-examination that during Robinson's ab-sence he also had the authority to assign work orders in thespecial shop: and to sign as supervisor the daily timesheetsand the safety meeting charts certifying the safety meetinghad been held and the employees who signed had been inattendance. At the hearing Johnson denied that he had theauthority to discipline employees. I lowever, in an investiga-torv affidavit, received into evidence for impeachment pur-poses, he asserted that he did have such authority but exer-cised it only in the Melanson case and then only afterauthorization from Abrams and White.7Based upon the foregoing I find that Respondent grantedJames Johnson supervisors authority during the absence ofRobinson from June 4 to June 18. While the term "incharge" standing alone does not necessarily convey any ofthe statutory indicia of supervisory authority, in the contexthere, Robinson's statement to Johnson that he would be incharge and Abram's statement to all the employees in thespecial shop that "he was giving James Johnson full author-ity while 'Cotton' was absent," certainly conveys to John-son and the employees that Johnson had the same authorityas Robinson. In addition to the clear grant of supervisoryauthority, Johnson exercised such authority when grantingtime off to Melanson and participated in the disciplinarysuspension of Melanson, as Robinson would have had hebeen present.' It is true that Johnson did not receive super-visors' pay or wear the white helmet and shirt worn bysupervisors during his 2-week tenure in the position, butcontinued to wear the orange and white helmet of a lead-man. TIhe record reveals that Respondent did not on anyoccasion pay supervisors' pay to or require the attire of asupervisor of its acting supervisors.In any event, if Johnson were not a strict statutory super-In siew of the material discrepancies between Johnson's prehearing state-meni and his testimion. at the hearing, in conjunction with his testimonialdemeanor,. particularly on cross-ex;amination, I am unnable ito credit John-son's uncorroborraled teslinlonIt appears that all disciplinars Lactions are initiated hb the departmentsupervisor and effectuated through the personnel office562 INTERPACE CORPORATIONvisor at the material time, he was clearly an agent of Re-spondent in view of the announcement to the special shopemployees that Johnson had full authority and manage-ment would back him 100 percent. Helena LahoraloricJCorporation. 225 NLRB 257, 258 (1976). Johnson's actswere clearly imputable to Respondent since it placed him inthe position where employees could reasonably believe hespoke on behalf of management. The Broy hill Compane. 210NLRB 288 (1974), enfd. 514 F.2d 655. (C.A. 8., 1975).Therefore, whether a temporary supervisor or an agent,Johnson's acts are imputable to Respondent. (See W'eather-Shield Corporation. 222 NIRB 1171 (1976). with respect totemporary supervisor.)C. The RuleAt all times material herein until at least June 28, Re-spondent promulgated and distributed to each employee atthe time of hire a booklet entitled "YOUR JOB. A Hand-book for Employees," setting forth, inter alia, rules of con-duct for employees while on company premises and provid-ing sanctions for the violation of such rules.Rule 9 thereof provides:Employees may not solicit funds, post notices. distribh-ute literature, circularize petitions. perform personalwork or call meetings of other employees during work-ing hours or on plant premises without prior consent ofthe plant manager.During the investigation of the charge in Case 12 CA7759, filed on June 14, the Regional Office agent investigat-ing the charge advised Respondent's personnel manager.Jack Bishop, that in his opinion a complaint would issuealleging rule 9 to violate Section 8(a)( I) of the Act. There-after. on June 28, Bishop caused to be prepared and postedin at least four locations throughout the plant the followingplant notice. purporting to clarify rule 9:PI-AN I NO)[1( ITo: All EmployeesSubject: SolicitingJune 28. 1977Recently there have been violations of the plant ruleon soliciting. The rule reads as follows:Employees may not solicit funds, post notices. dis-tribute literature, circularize petitions. perform per-sonal work or call meetings of other employees dur-ing working hours or on plant premises withoutprior consent of the plant manager.To he sure everyone understands the intent of this ruleit is meant to prohibit ail soliciting during workinghours in work areas. You may solicit onl, in non-workareas, such as the lunch room, during non-workingtime. We would appreciate Nour cooperation in observ-The cases cited by Respondent in its brief are not controlling here sincethey deal with the issue of the inclusin in voting units of individuals whosporadicall) exercise supervisors authoril) and not with the issue ,fi theconduct of the individuals while exercising such lauthxlrity being imputable tothe Respondenting this plant rule. Violators will subject themselves todiscipline.Al AbramsPlant ManagerAA:I kkThe counsel for the General C ounsel contends that themaintenance of rule 9 during the 6-month period precedingthe filing of the charge in Case 12 CA 7759. and thereafter,violates Section 8(a)( I1) in that it is overly broad and prohib-its solicitation and distribution of literature during workinghours and on plant premises without the permission of theRespondent. citing Esse.v International, Inc.. 211 NL RB 749(1974). He further contends "that the attempted clarifica-tion is nothing more than re-publication and reiteration ofan invalid rule accompanied by an Ilambigtuous explanationof its intent." The Respondent's contentions in substanceare: (I that it has established by extrinsic evidence that therule, as written, was never enforced and that employeeswere permitted to discuss and solicit for the Ilnion on theirnonworking time: and (2) in any event the explanation orclarification of the rule posted on June 28, eliminated an',ambiguities. and no remedial order is warranted.By maintaining in effect the unduly broad rule prohibit-ing solicitation, distribution of literature, and other conductinherent in employees' rights to engage in union activitiesas the same appears in rule 9 of the Hlandbook. Respondentviolated Section 8(a)(1) of the Act. As the rule prohibitedall solicitation of funds, distribution of literature. circulariz-ing petitions, the calling of employee meetings during wuork-ing hours without prior consent of management. it consti-tuted an undue and unlawful restriction on theorganizational rights of employees to solicit for. distributeliterature, circularize petitions, and call meetings on behalfof a labor organization in nonworking areas of the plantduring their nonworking time without the consent of main-agemernt. Stoddard-QuirA lainu/llturing ('o.. 138 NLRB61 5 ( 1962): Firestone 'c. vile (CoMpaW7', a D1iMii(Min o/f Si-eswone Tire & Rubber (onyqat,. 203 NIlRB 89 (1973). Whilethe testimony of both employees and supervisors, with oneexception, tends to support Respondent's contention thatemployees exercised their rights to discuss the lnion duringtheir nonwork time in nonaork areas of the plant. 1. none-theless, find and conclude that this contention is withoutmerit.Likewise. Respondent's contention that its explanation ofthe interpretation of the rule posted throughout the planton June 28 eliminates any ambiguities in the rule andtherebx remedied any possible misinterpretation in theminds of the employees, must also be rejected. As con-tended by the General Counsel, Respondent's attemptedclarification of the rule merelr reiterated the rule and in itsexplanation again used the term "working hours" to clariftthe prohibitions set torth therein. 1The rule .is clarified con-tinues to prohibit solicitation in nonworking areas of theplant on nonworking time without prior consent of theplant manager and prohibits the distribution of literature innonworking areas of the plant during nonworking time.Srtodtlard-QuirAk anutlcrluring Co.. supra. Ihis demon-strates that in the eyes of the employees. and apparentlxmalnagetment, the invalid rule remains in effect anid is sub-563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDject to being invoked at any time. The fact that Respondenthas not heretofore done so, and has permitted employees toengage in conduct in violation of the rule, is irrelevant. It isthe existence of the overly broad rule which interferes withthe rights of employees. L. 0. F. Glass. Inc.. 216 NLRB 845(1975).D. Alleged 8(a)(l) Conduct of James C. JohnsonAbout June 6, while Johnson was acting supervisor overthe special shop, he approached Marcus Scroggins andThomas Ulm. both of whom are employees in the specialshop, and asked. "[W]hat's this I hear about a union com-ing in here?" Scroggins replied that he knew a little aboutit: to which Johnson responded that "If it was like Pasco orEvans it wouldn't be no good as far as he was concerned.He wouldn't vote for no union."'" Later the same dayScroggins had occasion to go to the special shop supervi-sor's office where he found Johnson who told him that theextra pay raise and holiday the employees were going to getwas going to be cut out.A couple of days after the June 6 events set forth above,Johnson asked Ulm if he belonged to a union. Ulm repliedthat he was a member of the Millwright Local in Tampa.Johnson then inquired if Terrance Melunson was a memberof the same local. Ulm told him "No."About June 16 or 17, Clifford King applied for a positionof welder with Respondent and was administered a weldingtest by Johnson. After the test, which King apparentlypassed. Johnson explained some of the company rules dur-ing the course of which he told King that some of the em-ployees in the plant were trying to organize a union andadmonished him that he should not sign a card or anythingconcerning the Union. Johnson continued that they [theRespondent] was trying to find out who was organizing theUnion and if they did, indicated by snapping his fingersthat such organizer would be gone from Respondent.'I find and conclude that the conduct of James C. Johnsonset forth above, occurring as it did while he was acting in asupervisory capacity by designation of the Respondent andin the course of performing his duties resulting from suchdesignation, is imputable to the Respondent and violatesSection 8(a)(l) of the Act. Such conduct by a supervisorduring the course of an active union campaign, particularlyin conjunction with similar conduct of other supervisors ashereafter found constituted coercive interrogation concern-ing employees' union activities, a threat to withhold assert-edly planned wage increases and an additional holiday be-cause of such union activity, a threat to dischargeemployees for supporting the Union, and created the im-pression that its employees' union activities were under sur-veillance.to The foregoing is based upon the credited testimony of Scroggins andUlm who testified in a direct and forthright manner on both direct and cross-exarmnation." By the hand gestures demonstrated by King on the witness stand, I ampersuaded that Johnson intended to, and did, convey the message that ifRespondent determined the identity of those responsible for the union or-ganizational activity they would be discharged. I do not credit Johnson'sdenial that he ever spoke to King about the Union.E. Alleged 8(a)(l) (onduct of Rodger WhiteAccording to Terrance Melanson, whom I have hereto-fore credited, he went to the office of Personnel Administra-tor White on June 6 for the purpose of obtaining a brochurefor dinnerware which was available to employees. Melan-son was told another employee had the brochure andstarted to leave the office, at which time White asked if hecould speak to Melanson for a moment. Melanson re-mained and White told him that he had heard Melansonwas "the head honcho or the headman" in trying to bringthe Union into Interpace. Melanson told White he didn'tknow where White had heard such. White again alluded tothe fact that the Union was trying to come into the plantand told Melanson that he had talked to New Jersey (Re-spondent's home office is located in News Jersey) the daybefore and "they were going to cancel our raise, which wewere supposed to get on July the Ist. and our extra vacationpay---or holiday pay." White's version of the conversationis that Melanson asked him, "What's this about a union?"White replied "I don't know, you tell me." He testified thatMelanson assured him that he was not the leadman of theUnion and had nothing to do with it. White admits that hetold Melanson that he had heard from different sources thatMelanson was the union leader. White denies tellingMelanson he had talked to New Jersey. On the contrary, heasserts that Melanson asked him what effect the Unionwould have on the new-year increases, to which he re-sponded that he did not know what effect it would have.Also on June 6, temporary Supervisor Kenneth Smithwent to White's office for the purpose of ascertainingwhether he could issue warnings to employees for absentee-ism. White was on the phone when Smith arrived and uponconcluding his conversation told Smith there was someonein the special shop soliciting union cards and he had beentalking to the Company's labor relations department to findout if there were any' legal way to get rid of him. Whiteadmits he was talking on the phone with Jordan Basem.Respondent's director of labor relations, concerning theunion activits at L acoochee when Smith came to his office.White does not deny Smith's version of their conversationbut stated that he could not recall anything he said toSmith.I credit Melanson's version of the conversation withWhite and that White told him he had heard that Melansonwas the leader of the union activity and that the pay raiseand holiday pay would be withheld because of such ac-tivity. Based upon the foregoing credited testimony I findthat White's interrogation of Melanson concerning his lead-ership of the union activity and his threatening that theplanned pay raises and additional holiday pay would bewithheld because of such activity violates Section 8(a)( 1) ofthe Act.F. Alleged 8(a)(l) Conduct of John J. Pink.stonIn support of the complaint allegation that Yard Supervi-sor John J. Pinkston interrogated employees concerningtheir union activities, the counsel for the General Counselelicited testimony from Henry Sparks that about 3 weeks564 INTERPACE CORPORATIONbefore the election and 1 week before Sparks' transfer to thespecial shop, Pinkston approached him at work and stated,"Well its just about voting time, I guess you'll vote yes."Sparks replied "I really don't know whether I'll vote yes orwhether I'll vote no." Pinkston then told Sparks that theunion at Pasco (a local employer) was no good and it wouldprobably not be good at Interpace. Pinkston testifiedmerely that he could not recall making such a statement toSparks. Sparks was subjected to an extremely thorough andsearching cross-examination by Respondent in an effort todiscredit him. Pre-hearing statements made by Sparks areasserted by Respondent to be in conflict with his hearingtestimony. A careful analysis of the pre-hearing statementsand Sparks' testimony at the hearing does not reveal an)substantial conflicts warranting discrediting Sparks' hearingtestimony. Sparks, while unsophisticated and not verN ar-ticulate, testified in a forthright manner and was not im-peached by Respondent's cross-examination. Therefore, Icredit Sparks' testimony with respect to the Pinkston con-versation and find that Pinkston's statement to Sparks wasdesigned to elicit information concerning Sparks' unionsympathies.G. Alleged 8(a)(1) Conduct of Willie "Cotton" RobinsonThe complaint alleges that Respondent through its super-visor and agent, Special Shop Supervisor Willie Robinson.violated the Act by interrogating employees concerningtheir union activities and by threatening to discharge itsemployees and to withhold wage increases because of em-ployees' union activities. Employees Henry Sparks andHenry Weeks were transferred from the yard to the specialshop about mid-August, 2 weeks before the Board-con-ducted election. Upon their transfer to the special shop, itwas their understanding that they were to he in a "classi-fied" labor position as opposed to the "unclassified" posi-tion held in the yard, to be accompanied by a wage in-crease. About a week or so later Sparks and Weeks inquiredof Personnel Administrator White about their change inclassification and pay. White informed them that their su-pervisor, Robinson, would have to make a recommendationbefore he could approve it.The same day Sparks and Weeks asked Robinson whenthey were going to get their change in classification and payraise. According to Sparks, Robinson replied that he couldnot do anything until after the election was over. Accordingto Weeks, Robinson replied that they could not get classi-fied laborers' pay until after the election and if the Unionwas voted in they wouldn't get it, but if it was voted outthey' would. After the election, according to Weeks, Tues-day or Wednesday of the following week, they again askedRobinson about their raise, to which he replied that sincehe did not know how they voted in the election they couldnot have the raises. Sparks remembers Robinson sayingthat no one was going to get a raise until he found out howeverything was going concerning the Union.Robinson denies any conversation with Sparks andWeeks about a raise prior to the election except possiblywhen they first transferred to the special shop. While notrecalling specifically talking with them, he testified that henormally told employees transferring from the yard to theshop that if they did satisfactory work they would get araise from unclassified to classified. Robinson specificallydenied telling Sparks and Weeks that they would get a raiseif the Union were voted out and that they would not get araise if it were voted in. It is evident that Sparks and Weeksknew, either from Robinson, if he talked with them whenthey transferred to the special shop, or from other sources,that upon their transfer to the special shop as a cementfinisher and mixer operator, respectively, they were to bechanged to the "classified" labor grade with a correspond-ing wage increase. Thus, I am persuaded that Sparks andWeeks would have made an early inquiry of White andRobinson as to when they would receive their raise. I donot credit Robinson's testimony that he did not discusstheir raise with them until after the election. Therefore. Icredit Sparks and Weeks' testimony. notwithstanding minordifferences, that Robinson told them they could not get araise before the election and suggested that whether or notthey got one later would depend upon the outcome of theelection. I also credit their version of the postelection con-versation about a raise and that Robinson told them insubstance that their raise was still in doubt since he did notknow how they had voted.'2Weeks further testified that about a week before the elec-tion he commented to Robinson "It's about time for theelection." Robinson replied, "[Yles .... I've been with theCompany 30 years and the Union hasn't done anything forme ...you'd be crazy to stick your neck out and vote forthe Union because the soup lines get long." I do not creditRobinson's denial of the foregoing quote. I find and con-clude that Robinson's statement constitutes a threat of lossof job by discharge or otherwise if the Union were selectedas collective-bargaining representative of Respondent's em-ployees.H. Alleged 8(a)(l) Conduct qo ,41 A bramsDuring the course of the hearing I permitted the counselfor the General Counsel to amend the complaint to allege,in substance, that on or about July 30, 1977, Plant ManagerAl Abrams caused its employees to have their union activi-ties placed under surveillance. In support of this allegationcounsel for the General Counsel elicited testimony fromformer Supervisor Joseph Kelly, who had been dischargeda few days prior to the hearing, that in the latter part ofJuly Abrams told him, "Joe, I want you to find out some-thing for me .... I want you to find out who the Unionmen are, who aren't, who are the fence sitters, and reportback to me ...but do it in such a way they won't knowt' Respondent contends that Sparks and Weeks should not be credited inview of Robinson's testimony that on September 15 he overheard Sparks askWeeks to give an affidavit that he [Robinsonl had promised him a raise if hevoted against the Union. Weeks allegedly told Sparks he had not heard itand did not want to gel involved: at which time Sparks told Weeks he wouldbe subpenaed into court to testify to that effect. Weeks admits that Sparksasked him to go to the National Labor Relations Board in Tampa and givea statement that Robinson had promised him a raise. Weeks stated that hetold Sparks he could not go because his wife had a dental appointment thatafternoon. I am persuaded that this is the conversation Robinson overheard,which in no way detracts from the veracity of Weeks' testimony at the hear-ing. Respondent further attempted to impeach both Sparks and Weeks byasserted inconsistency and conflicts between their prehearing statements andtheir testimony. I have carefully compared their preheanng statements withtheir testimony and find no substantial inconsistencN or conflict which Dar-rants discrediting their otherwise plausible and creditahle testimnon DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat's happening." Kelly admitted that prior to this timeAbrams had told him and the other supervisors that therewas union activity at the plant and he didn't want them totalk with the employees about it or in any way discuss theunion activity. According to Kelly, he talked with his men,who told him their feelings, and he reported back to Ab-rams as to how he expected each individual to vote.Abrams testified that he had two discussions with his su-pervisors about the union activity. The first occurred duringa brief strike which began on July 13, at which time he toldthem to avoid discussing the Union or the strike with any ofthe employees. The second occurred the latter part of Julywhen he was preparing to go to Respondent's home officein New Jersey and was trying to develop some idea as tohow the election would go. Abrams admits that during thisdiscussion he asked his supervisors to get "a straw vote ofthe people." and give him an idea as to how many wouldvote for and how many against the Union "and how manyin their opinion just can't play either side." He testified thatmost of the supervisors gave him their opinion as to howmany would vote for and against the Union, but he did notask for names of employees. However, on cross-examina-tion, he testified that the supervisors reported on the indi-viduals in their respective crews. I credit Abrams' versionover that of Kelly. who was evidently disgruntled over hisrecent discharge and prone to magnify Abrams' requeststhat the supervisors report their opinions as to how manyemployees were for and against the Union.Counsel for the General Counsel does not address thisallegation in his brief. The Respondent attempts to distin-guish the facts here from those in Cannon Electric Comlpanty.151 NLRB 1465 (1965), by urging that here Abrams wasnot asking for the identity of the Union adherents, butmerely for numbers, and that he did not rescind his previ-ous instructions to refrain from discussing the Union withemployees.I find merit in Respondent's contention. The substance ofAbrams' instruction to the supervisors was to give him "anidea" as to the numbers in their respective crews who werefor, against, and fence sitters. Some of the supervisors re-sponded at that time, and while it appears some did givenames it is evident that they did not engage in surveillanceof employees' union activities pursuant to Abrams' requestsince they responded on the spot. As to the remainder ofthe supervisors, there is no evidence that they unlawfullysurveilled their employees in order to obtain the informa-tion sought. The distinction between instructing supervisorsto report their opinions as to numbers of employees likelyto support or not support the Union and instruction to re-port the names, is a fine one. It is difficult, to say the least.for a supervisor to intelligently ascertain numbers withoutassociating names with those numbers. The gravamen ofthe violation in Cannon .vsupra is the attempt to ascertainthe identity, rather than the number, of employees believedto be supporting the union. I find and conclude that Ab-rams' request of his supervisors set forth above did notcause the union activities of Respondent's employees to beplaced under surveillance in violation of Section 8(a)( I ) ofthe Act.IV. ItHE REPRESFNIATI()N PRO()( I)IN(;SAs heretofore noted, the Petition for Certification UponConsent Election in Case 12 RC 5339 was filed on July 12.On August 5. the Regional Director approved a Stipulationfor Certification Upon Consent Election. and the electionwas conducted on September 1 and 2 in the agreed uponappropriate unit." The election results are: 48 ballots,"yes"; 56 ballots, "no"; and 7 ballots were challenged. ThePetitioner filed the following timely objection to the elec-tion:1. The Employer promised employees economic andother benefits if they voted against representation bythe Union.2. The Employer threatened employees vwith loss ofeconomic benefits if they voted for representation bythe Union.3. The Employer interfered with a free choice in theelection by oral and written communications to em-ployees that representation by the Union would befutile insofar as benefiting employees was concerned.4. The Employer interrogated employees concerningtheir Union sympathies and desires and how theyintended to vote in the forthcoming election.5. The Employer threatened employees that if theywere in their right minds, they would vote No, be-cause the soup lines for those out of work got awfullong.The Regional Director for Region 12 determined that theconduct alleged in the foregoing objections and the Em-ployer's no-solicitation rule discussed in section III, C,above, was coextensive with the allegations of the consoli-dated complaint herein and issued an Order consolidatingsaid cases.'4Having found that by conduct set forth in section t11. C,F. and G, hereof, Respondent, during the critical period.engaged in conduct violative of Section 8(aI( I) of the Act,such conduct being within the scope of Petitioner's Objec-tions 2, 4, 5, and the invalid rule, it follows that the electionconducted on September I and 2. 1977, must be set aside,and I so recommend. Dal-Tex. Optical Comipany, Inc., 137NLRB 1782 (1962)3: Kaiser Agricultural Chemicals, a Divi-sion of Kaiser 4luniinimn & Chemnical Corporation, 187NLRB 661 (1970), enfd. 473 F.2d 374 (C.A. 5. 1973). It willbe recommended that the election held herein on Septem-ber I and 2 in Case 12 RC 5339 be set aside and that saidcase be remanded to the Regional Director for Region 12with directions to conduct a new election at an appropriatetime.ri The appropriate unit is: All regular full- and part-time prxoduction andmaintenance employees employed by Interpace ('orporation at its Lacto-chee, Florida. factory, excluding all office clerical employees, guards, andsupervisors as defined by the Act.' The Respondent contends that the no-solicit.tion. no-distribution ruleas maintained during the critical period should not be considered as objec-tionable conduct even if invalid since it "as not specifically alleged as anobjection by the Petitioner and was kniown to the Regional Director at thetime he approved the stipulated election. This contentiion is without merit. Itis well settled that where timely objections tio ain eleciton are filed any im-proper conduct discovered during the investigation of such conduct even itknown to exist at the time of the election may be properli considered by theBoard although not specifically alleged. See The Dezurir DlLision G(enerulSignal Corporatrrion, 234 NL RB 914 (1978).566 INTERPACE CORPORATIONCO()N(I.'i SIONS O() LA^I. Jurisdiction is properly asserted in this proceeding.2. By coercively, interrogating its employees concerningtheir union activities and the union activities of other em-ployees: threatening to withhold wage increases and addi-tional holidays because their employees were engaging inunion activities: threatening to discharge its employees fiorengaging in union activities; creating the impression of sur-veillance of its employees' union activities; maintaining ineffect the unduly broad rule prohibiting solicitation and dis-tribution of literature during nonworking time without theprior consent of management, as the same appears in theEmployee Handbook and as modified by the notice to em-ployees posted on June 28, 1977, Respondent Employer hasengaged in unfair labor practices affecting commerce withinthe meaning of Section 8(a)( ) and Section 2(6) and (7) ofthe Act.3. Respondent has not committed other unfair laborpractices as alleged in the amended consolidated complaint.4. Petitioner Union's Objections 2, 4, and 5, and mainte-nance of the invalid no-solicitation rule have been sus-tained. Respondent, by engaging in the coercive conductfound above, which occurred during the critical period. hasinterfered with the exercise by its employees of a fair andfree choice in the representation election conducted on Sep-tember 1 and 2, 1977.Tlle RIiMI I)YInasmuch as Respondent has been found guilty of viola-tions of Section 8(a)( 1 of the Act. which conduct interferedwith, restrained, and coerced its employees in the exerciseof rights guaranteed by Section 7 of the Act, I concludefrom the totality of said unlawful conduct that Respondentshould be required to cease and desist from in any mannerinterfering with, restraining, and coercing its employees.and take certain affirmative actions in effectuation of thepolicies of the Act. Such affirmative action of Respondent isthat it should post the usual informational notice to em-ployees, attached hereto as an appendix.Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct. I hereby issue the following:ORDER'Respondent Interpace Corporation, Lock Joint ProductsDivision. [.acoochee. Florida, its officers, agents, successors.andl assigns, shall:1. Cease and desist from:" In the eent no exceptions are filed as provided by Sec 102.46 of theRules and Regulatilonls oI the National l.abor Relations Board, the findings.conclusions. and recommended Order herein shall. as prosided In Sec 102 .48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemeds.aived for all purposes(a) Coercively interrogating its employees concerningtheir union activities and the union activities of other em-ployees.(b) Threatening to withhold pay increases and holidaysor other benefits from its employees if they engage in activi-ties on behalf of the Union.(c) Threatening its employees with discharge for engag-ing in activities in support of the Union.(d) Creating the impression of surveillance of its employ-ees' union activities.(e) Maintaining in effect, enforcing, or applying any ruleor regulation which prohibits its employees from distribut-ing literature or soliciting on behalf of International Unionof Operating Engineers, Local 25, AFL CIO, or any otherlabor organization, in nonworking areas of the plant duringtheir nonworking time without the prior consent of man-agement.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a) Forthwith rescind and vacate its plant rule 9. as thesame appears in the Employee Handbook and as modifiedby the notice to employees posted on or about June 28.1977, to the extent that it prohibits employees from solicit-ing or distributing literature in any nonwork area of theplant during nonworking time without the consent of man-agement.(hb) Post as its Lacoochee, Florida. plant, copies of thenotice to employees attached hereto marked "Appendix."'6Copies of said notice, on forms duly provided b' the Re-gional Director for Region 12. after being dull signed b3Respondent's representative, shall be posted bh Respondentimmediately upon receipt thereof, and maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees customarilyare posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered. defaced, or cov-ered by any other material.(c) Notify the Regional Director for Region 12. in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.IT IS FUR IHER ORDEREI) that the election conducted onSeptember I and 2. 1977. in Case 12 RC-5339 be, and thesame is. set aside, and said case is remanded to the afore-said Regional Director to conduct a new election at suchtime as he deems that the circumstances permit the employ-ees to exercise their free choice regarding the selection of acollective-bargaining representative.II IS FURl'HER ORI)ER-ED that the complaint be dismissedinsofar as it alleges unfair labor practices not tifound herein.6 In the esent that this Order is enforced by a judgment of a tnited States('ourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of' the NationalLabor Relations Board."567